
	
		I
		111th CONGRESS
		1st Session
		H. R. 599
		IN THE HOUSE OF REPRESENTATIVES
		
			January 16, 2009
			Mr. Gary G. Miller of
			 California introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To prohibit the receipt of Federal funds by any
		  institution of higher education with a football team that participates in the
		  NCAA Division I Football Bowl Subdivision, unless the national championship
		  game of such Subdivision is the culmination of a playoff
		  system.
	
	
		1.Short titleThis Act may be cited as the
			 Championship Fairness Act of
			 2009.
		2.Prohibition
			(a)ProhibitionAn institution of higher education shall
			 not be eligible to receive any Federal funds for any fiscal year during which
			 the institution has a football team that participates in the National
			 Collegiate Athletic Association (NCAA) Division I Football Bowl Subdivision,
			 unless the national championship game of such Subdivision is the culmination of
			 a playoff system.
			(b)DefinitionsIn this Act:
				(1)Institution of
			 higher educationThe term
			 institution of higher education has the meaning given such term in
			 section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002).
				(2)Playoff
			 systemThe term playoff system means a system by
			 which the national championship game of the NCAA Division I Football Bowl
			 Subdivision is the final game of a single elimination post-season playoff
			 system for which all NCAA Division I Football Bowl Subdivision conferences and
			 unaffiliated NCAA Division I Football Bowl Subdivision teams are
			 eligible.
				3.Rules of
			 construction
			(a)Other sports not
			 affectedNothing in this Act
			 shall be construed to affect the post-season playoff system of any sport,
			 division, subdivision, or athletic program other than the NCAA Division I
			 Football Bowl Subdivision.
			(b)Bowl games
			 permittedNothing in this Act
			 shall be construed to prevent—
				(1)a
			 playoff system that incorporates the post-season NCAA Division I Football Bowl
			 Subdivision bowl games established before the date of the enactment of this
			 Act, including names, sponsorships, and locations for such bowl games;
			 or
				(2)bowl games carried out independent of the
			 playoff system required by this Act, including bowl games established before,
			 on, and after the date of the enactment of this Act.
				4.Effective
			 dateThe prohibition in
			 section 2(a) shall apply to any institution of
			 higher education with a football team participating in an NCAA Division I
			 Football Bowl Subdivision game on or after the date that is 3 years after the
			 date of the enactment of this Act.
		
